DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 comprising claims 1 – 7 and new claim 17 in the reply filed on 8/13/2021 is acknowledged. The traversal is on the ground(s) that the invention groups allegedly do not lack unity of invention and that the search and examination of the claims in the application are not unduly burdensome. Applicant’s argument is not found persuasive because in accordance with PCT rules 13.1 and 13.2, the inventions listed as groups 1 – 3 lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention (See MPEP § 1850).  Furthermore, the assigning of each of the distinct and independent inventions into separate groups is merely one indication of the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The invention groups in this application are drawn to different statutory classes of invention (apparatus and methods).  The search and examination of each of the inventions would require a prior art search in additional art classifications in determining patentability. Clearly, since each of the inventions comprise different features (e.g., additional distinct apparatus structure and claim scope issues, and including method steps), different prior art searches and patentability determination issues are involved in the examination of each invention group.
Claims 8 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the bubble forming device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1 – 4 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Field et al. (US 6,062,681; “Field”).
Regarding claim 1, Field teaches a microfluidic device (abstract; col. 8, lines 5 – 30; col. 9, line 35 – col. 10, line 17; figures 1C – 1E) comprising: a liquid source (ink inlet 18); a liquid receiver (ink outlet 14); and a bubble valve 30 between the liquid source and liquid receiver, the bubble valve comprising: a channel connecting the liquid source to the liquid receiver; a heater (upstream heater 34) within the channel; a pinch point (constriction 32) in the channel between the heater and the liquid receiver; and a controller (control circuit 37) to activate the heater so as to heat liquid within the channel to a maximum temperature below a nucleation temperature of the liquid while forming a bubble sized so as to be captured by the pinch point in the channel to occlude the channel.
Regarding claim 2, Field teaches wherein the bubble valve further comprises a vent opening (vent 282; col. 18, lines 2 – 6; figure 4A) between the pinch point (e.g., a constriction instead of a grate at 254; figure 4A; col. 17, lines 20 – 24) and the liquid source (ink inlet 18).
Regarding claim 3, Field teaches wherein the bubble valve further comprises a second vent opening (e.g., mouth opening 280; figure 4A) between the pinch point and the liquid source.
Regarding claim 4, Field teaches wherein the bubble valve further comprises a second pinch point (e.g., a constriction instead of a grate at 160; figure 4A; col. 17, lines 20 – 24; col. 14, lines 14 – 26) in the channel between the heater (downstream heater 135; figure 2C) and the liquid source  (ink inlet 18).
Regarding claim 17, Field teaches the device of claim 1, further comprising a second pinch point (232) in the channel between the bubble forming device (bubble forming device 230) and the liquid source, the second pinch point and the pinch point (first pinch point 216) forming .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,062,681; “Field”) in view of Gilbert et al. (US 2012/0261013 A1; “Gilbert”).
Regarding claim 5, Field does not specifically teach that the microfluidic device of claim 1, further comprises a second bubble valve in parallel with the bubble valve, the second bubble 
However, Gilbert teaches a microfluidic system including a bubble valve for regulating fluid flow through a microchannel, wherein the system comprises a second bubble valve in parallel with a first bubble valve (figures 10 and 11). Gilbert teaches that this dual bubble valve configuration can be used for regulating the combine compositions and flow rate through an outlet microchannel (paragraph 63). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill of the art at the time of the invention to incorporate a second bubble valve in parallel with the bubble valve, the second bubble valve comprising: a second heater within the channel; and a second pinch point in the channel between the second heater and the liquid receiver in order to regulate fluid flow in two microchannels and in combining the flow of these fluid streams. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 7, Field does not specifically teach the microfluidic device of claim 1, wherein the bubble valve further comprises a second pinch point in parallel with the first pinch point.
KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (US 6,062,681; “Field”) in view of  Hinojosa et al. (WO 2016/010861 A1; “Hinojosa”).
Regarding claim 6, Field does not specifically teach the microfluidic device of claim 1, wherein the bubble valve further comprises a sensor proximate the pinch point to sense bubble formation, wherein the controller to activate the heater based upon signals from the sensor.
KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797